3/12/2015                                                                       TDCJ Offender Details            4^ OOO- O)
                                                                                                        t o o Home   5jH New Offender Search
        Texas Department of Criminal Justice




   Offender Information Details
     Return to Search list




   SID Number:                                                             50113494

   TDCJ Number:                                                            01977794

   Name:                                                                   WIESEMEYER.RUSSELL

   Race:                                                                   W

   Gender:                                                                  M

   DOB:                                                                     1987-07-16

   Maximum Sentence Date:                                                  NOT AVAILABLE

   Current Facility:                                                       EAST TEXAS TREATMENT FACILITY

   Projected Release Date:                                                 NOT AVAILABLE

   Parole Eligibility Date:                                                NOT AVAILABLE

   Offender Visitation Eligible:                                           YES-

   Information provided is updated once daily during weekdays and multiple times
   per day
   on visitation days. Because this information is subject to change, family
   members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:


   Scheduled Release Date:                                              Offender is not scheduled for release at
                                                                        this time.

   Scheduled Release Type:                                              Will be determined when release date is
                                                                        scheduled.

   Scheduled Release                                                    Will be determined when release date is
   Location:                                                            scheduled.




   Offense History:
     Offense Date Offense Sentence Date County Case No.                                                  Sentence (YY-MM-DD)



http://offender.tdcj ,state.tx.us/OffenderSearch/offenderDetail.action?sid= 50113494                                                           1/2
3/12/2015                                                                      TDCJ Offender Details


     Return to Search list




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin&.tdcj.texas.aov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                 New Offender Search                  TDCJ Home Page




http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=50113494                          2/2